internal_revenue_service cc dom it a wta-n-122087-98 uilc number release date internal_revenue_service national_office chief_counsel_advice date to from date team coordinator michael d finley chief branch cc dom it a subject this advice responds to your telephone inquiry as supplemented by a copy of a memorandum dated date describing the facts of the case this advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend the taxpayer years issue when the carryback of a net_operating_loss under sec_172 has the effect of creating or increasing an investment_tax_credit or foreign_tax_credit carryover to a year following the carryback_year is a refund allowable under sec_6511 for the year to which the credit is carried if that year is otherwise barred conclusion yes a refund for the year to which the investment_tax_credit or foreign_tax_credit is carried is allowable because the overpayment is attributable to a net_operating_loss_carryback within the meaning of sec_6511 wta-n-122087-98 the position to the contrary taken by the government in marshalltown savings loan ass’n v u s ustc big_number aftr2d sd iowa is incorrect and should not be followed facts the taxpayer a commercial bank within the meaning of sec_585 and sec_172 filed a form_1139 corporation application_for tentative refund subsequently perfected by a regular refund claim on form 1120x carrying back a net_operating_loss attributable to a bad_debt deduction from year to year sec_3 and as permitted under sec_172 for the years in question the net_operating_loss_carryback did not result in refunds for year sec_3 and instead the net_operating_loss deductions in year sec_3 and reduced the taxpayer' s taxable_income and its tax for those years -- not counting investment and foreign tax_credits -- to zero this had the effect of creating or increasing the carryforward of unused investment tax_credits and foreign tax_credits which became available for year sec_5 and creating overpayments in those years at the time the taxpayer claimed refunds for year sec_5 and the special period of limitations for refunds attributable to a net_operating_loss was open with respect to the net_operating_loss that was sustained in year however the general refund periods for year sec_5 and had expired law and analysis under sec_6511 the general period of limitations on credit or refund is three years from the time the return was filed or two years from the time the tax was paid whichever expires later a special period of limitations is provided in sec_6511 however which provides that if the claim relates to an overpayment attributable to a net_operating_loss_carryback in lieu of the period in sec_6511 the period shall be the period that ends three years after the time for filing the return for the year of the net_operating_loss that results in the carryback in marshalltown savings loan ass'n v united_states ustc big_number aftr cite s d iowa the taxpayer filed a form_1139 and a form 1120x for based on the carryback of a net_operating_loss from to and a resultant carryforward of investment tax_credits from to the court held that although the general refund limitations_period had expired for the taxpayer's refund claim was timely under sec_6511 wta-n-122087-98 in 742_f2d_1102 7th cir rev’g 80_tc_648 the taxpayer claimed and was allowed a capital_loss_carryback and an investment_credit carryback from to the service later determined a deficiency in tax for based on the fact that the taxpayer had not adjusted its minimum_tax carryover for to take into account the decrease in its income_tax caused by the carrybacks at the time the service issued the notice_of_deficiency for the general period of limitations for assessment under sec_6501 had expired adopting the dissenting tax_court opinion the seventh circuit held that the notice_of_deficiency was timely under sec_6501 and j in his dissenting opinion in first chicago tax_court judge whitaker rejected the majority’s view that the service was seeking to reopen a barred year unrelated to the carryback_year instead the adjustment was an automatic mechanical adjustment due directly to the carryback t c pincite finding the majority opinion too narrow in limiting the scope of sec_6501 and j to the carryback_year judge whitaker held that the deficiency was attributable to the carryback within the meaning of those provisions so long as it could be traced directly to the carryback id pincite citing 65_tc_506 neither the failure of the relevant legislative_history to discuss a situation other than a deficiency in the carryback_year see id pincite the fact that a carryover rather than a carryback was involved see id pincite nor a negative inference from the fact that provisions such as sec_6501 specifically refer to carrybacks that are attributable to other carrybacks see id pincite concurring opinion persuaded the dissent to adopt a different interpretation although the first chicago case concerned the assessment limitations_period rather than the refund limitations_period the provisions at issue here and in the marshalltown case are generally in_pari_materia with the provisions at issue in first chicago in the absence of countervailing factors they should receive a similar interpretation in the present case as in first chicago and marshalltown the overpayments in year sec_5 and caused by the increased investment tax and foreign tax_credits can be traced directly to the net_operating_loss_carryback from year moreover the taxpayer was not entitled to those overpayments until the net_operating_loss was sustained at which point sec_6501 provides that in the case of a deficiency attributable to the application to the taxpayer of a net_operating_loss_carryback or a capital_loss_carryback the deficiency may be assessed at any time before the expiration of the period within which a deficiency for the year of the net_operating_loss or net_capital_loss may be assessed sec_6501 provides a similar rule for a deficiency attributable to the application to the taxpayer of a credit_carryback wta-n-122087-98 the general refund period of limitations for year sec_5 and had expired and -- since there is no tax_liability for year sec_3 and in any case -- the taxpayer will lose the benefit of the net_operating_loss to the extent it cannot obtain refunds for year sec_5 and see also rev ruls 1971_2_cb_414 1982_2_cb_397 analogous reasoning applied in determining overpayment and underpayment interest under sec_6611 and sec_6601 net_operating_loss is the significant event that gives rise to the interest adjustment in view of these considerations we believe that the opinion of the court in marshalltown -- rather than the position taken by the government in that case -- reflects the better interpretation of sec_6511 accordingly in the present case the overpayments in year sec_5 and are attributable to a net_operating_loss_carryback within the meaning of sec_6511 and refunds for those years are allowable if you have any further questions please call the branch telephone number michael d finley chief branch by michael d finley chief branch assistant chief_counsel income_tax and accounting
